Citation Nr: 1041541	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-27 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for cold injury residuals of 
all fingers bilaterally.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the benefit sought on 
appeal.  The RO in St. Petersburg, Florida is currently handling 
the matter.

The Board notes that the appeal appears to have originally 
included a claim for entitlement to service connection for 
hearing loss, in addition to the issue listed above.  However, in 
an August 2010 rating decision service connection was granted for 
this claim.  As such, the claim will not be addressed in the 
remand below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary before the claim on appeal 
can be properly adjudicated.  

The Board notes that the claims file does not contain the 
Veteran's medical service treatment records.  The only treatment 
records from service associated with the claims file are two 
pages of dental records.  The United States Court of Appeals for 
Veterans Claims (the Court) has determined that if all relevant 
personnel records have not been obtained, that may be a breach of 
the duty to assist and grounds for remand. See 38 U.S.C. § 
5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet.App. 96, 
101-03 (2005).  The Veteran's service treatment records must be 
obtained.

In addition, in a September 2008 VA Form 21-4138 the Veteran 
stated that he currently receives treatment at the VA Medical 
Center in Gainesville, Florida.  A single page of records from 
this facility was submitted by the Veteran, but the RO made no 
attempt to obtain any additional records.  38 U.S.C. § 
5103A(b)(3) requires that VA make any attempts to get federal 
records "until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile."  Further, VA is held to 
have constructive notice of the contents of VA records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
These records must be obtained.  

Finally, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim. Id.
	
Here, in September 2004 the Veteran sought VA treatment for his 
fingers and toes.  He complained that they turn white and become 
painful after exposure to cold.  He was diagnosed with Raynaud's 
phenomenon.  As for the in-service incurrence of the condition, 
as noted above the Veteran's service treatment records are not in 
the file but in October 2004 he submitted a buddy statement from 
E.W.  In the letter, E.W. contends that while serving together on 
the USS Rio Grande AOG-3, he and the Veteran were exposed to 
below-freezing temperatures.  He asserted personal knowledge of 
the fact that the Veteran awoke one morning with frostbite on his 
hands and fingers and sought treatment for the condition.  
 
No nexus opinion has been sought for the Veteran's claim.  A 
medical opinion is necessary to determine whether there is any 
link between the Veteran's current condition and service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting the Veteran's 
service treatment records from the National 
Personnel Records Center.  Associate all 
such records with the Veteran's claim 
folder.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2010) must be complied with.

2.  Obtain and associate with the claims 
file all records from the VA Medical Center 
in Gainesville, Florida.  Ask the Veteran 
if he has received treatment from any other 
VA facility and obtain and associate with 
the claims file any such records.

3.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
Raynaud's phenomenon.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
currently diagnosed condition had its onset 
during service or is in any other way 
causally related to his active service.  
The examiner should specifically address 
whether the Veteran's current problems are 
consistent with a cold injury.
      			
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



